— Judgment, Supreme Court, New York County (Harold J. Rothwax, J. ), rendered May 3, 1989, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of imprisonment of from 3 Ms to 10 years, unanimously affirmed.
The trial court did not make an untimely Sandoval determination inasmuch as defense counsel did not press for an early ruling and only moved for the ruling at the conclusion of the direct examination of the People’s last witness.
Further, the prosecutor’s references during summation to a statement not in evidence did not bolster the testimony of the only witness to the shooting. Defendant’s general objection to the People’s comments failed to preserve this claim for appellate review (People v Balls, 69 NY2d 641). In any event, a review of the record reveals that the references were made in *370fair response to comments made by defense counsel in his summation. Thus, the comments were well within the bounds of rhetorical comment permissible in closing argument (People v Galloway, 54 NY2d 396). Concur — Sullivan, J. P., Carro, Asch and Rubin, JJ.